                            Case 18-24170-AJC     Doc 36     Filed 12/26/18    Page 1 of 2




            ORDERED in the Southern District of Florida on December 21, 2018.




                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________


                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                             www.flsb.uscourts.gov

          In re:
                                                              Case No. 1:18-bk-24170-AJC
          ASTOR EB-5, LLC                                     Chapter 11

                      Debtor.
                                         /

                       AGREED ORDER GRANTING EX PARTE MOTION TO CONTINUE
                      HEARING SCHEDULED FOR JANUARY 3, 2019 TO JANUARY 16, 2019

                      THIS MATTER came before the Court without a hearing on the Agreed Ex Parte

          Motion to Continue Hearing Scheduled for January 3, 2019 to January 16, 2019 [ECF No. 35]

          (the “Motion”).       The Court, having considered this Motion, having been advised of the

          agreement of the parties, and being otherwise fully advised in the premises, hereby

                      ORDERS:

                      1.    The Motion is GRANTED.

                      2.    The hearing on the Motion is continued to January 16, 2019 at 10:30 A.M.,



          8853428-1
               Case 18-24170-AJC        Doc 36       Filed 12/26/18   Page 2 of 2



Courtroom 7, C. Clyde Atkins U.S. Courthouse, 301 North Miami Avenue, Miami, FL.

                                             #   #    #

Submitted by:
Brian G. Rich, Esq.
Berger Singerman LLP
313 North Monroe Street
Suite 301
Tallahassee, FL 32301

Copy furnished to:
Brian G. Rich, Esq.

(Attorney Rich is directed to serve a copy of this Order upon all interested parties and to file a
Certificate of Service).




                                                 2
8853428-1
